Citation Nr: 0417739	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-24 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for lumbosacral strain 
(claimed as a back injury).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1968 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2003 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Togas, Maine, which confirmed and continued a previous denial 
for entitlement to service connection for a back condition.  

The veteran testified before the undersigned Veterans Law 
Judge at a February 2004 videoconference Board hearing.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

During a February 2004 Board hearing, the veteran gave 
testimony regarding his claim for entitlement to service 
connection for a low back condition.  When asked whether he 
was in receipt of Social Security disability benefits, he 
testified that he applied for benefits and was denied; 
however, he had an appeal on that claim pending.  Records 
associated with that applications for benefits should be 
obtained and associated with claims file.  Therefore, under 
the circumstances of this case, VA will not be able to 
completely satisfy their duty to notify and assist the 
veteran in substantiating his claim until the Social Security 
Administration records are obtained by the RO, as proceeding 
with the adjudication of this appeal without review of all 
relevant evidence may pose a risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).

The veteran also testified that while receiving treatment at 
the Togus VA Medical/Regional Office Center (VAMROC), he 
received a medical diagnosis regarding his back.  When asked 
whether he has ever underwent magnetic resonance tomography 
(MRI) or computerized tomography (CT) scan of the back, his 
response was yes.  Although there are several VA outpatient 
treatment records from the Togus VAMROC that have been 
obtained, it seems that these specifically mentioned records 
have not been obtained and associated with the claims file.  

As for any outstanding VA medical records, it is important to 
note that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  In light of this, VA needs to obtain any 
outstanding VA and non-VA medical records showing treatment 
for a back condition.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  

2.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
any health care providers, VA or non-VA 
who have treated him for a back 
condition.  Of particular interest would 
be outstanding treatment records from the 
Togus VA Medical Center, to include any 
outstanding x-ray reports, and 
information regarding the CT scan or MRI 
performed through VA.  After securing the 
necessary releases, the RO should obtain 
copies of those records that are not 
already in the claims file and have them 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  Once those 
records are received, they are to be 
associated with the claims folder.

4.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




